DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed October 27, 2021.  Applicant’s October 27th amendment amended claims 1, 10, 11 and 20.  Currently claims 1-20 are pending.  Claims 1, 11 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 103(a) rejections of claims 1-20 in the previous office action are withdrawn in response to Applicant's amendments to the claims.
	Applicant's amendments to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible as the claims recite an improvement to the technical field of supply chain federation (i.e. technological improvement; similar to SRI International v. Cisco; Remarks:  Pages 11, 12; Specification Figure 4).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims recite an improvement to the technical field of supply chain federation, the examiner respectfully disagrees.
Initially it is noted that the currently pending claims are very different that the claims in the argued SRI International v. Cisco decision.  In SRI International, Inc. v. Cisco Systems, Inc., the court concluded the claim recited using a plurality of network monitors to analyze specific network traffic data and integrate generated reports from the monitors to identify hackers and intruders on the network constituted an improvement in computer network technology. Further the claims would be eligible under the 2019 PEG at least at Step 2A as the claims were found to impose meaningful limits on any recited judicial exception.
In sharp contrast the instant application is directed to sharing data policies (i.e. (visibility offering, permissions, authorizations) between organizations, wherein the data sharing policies are used to ‘capture’ and provide data between the organizations (i.e. just data traveling over a network).  The claims in know way improve the network, as is the case in the SRI International v. Cisco decision, nor do the claims improve the underlying technology (i.e. the service – merely software per se – Claims 1, 10, 20; or the apparatus (processor/memory) of claim 11).

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined previously and repeated below, the claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., service, processor, memory, etc.) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, the claims are directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework claims 1, 11 and 20 are directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 11 and 20 beyond the abstract idea is a service (software per se), processor and memory i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.
The claims are directed to a well-known business practice – data sharing – in this case risk scores sharing data between organizations based on a visibility offering/intent (e.g. data sharing permissions, authorizations, access control, etc.).  While the claims may represent an improvement to the business process of data sharing they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic service (software), processor, memory and network.  These generic computer hardware merely performs generic computer functions of receiving, processing and providing data and represent a purely conventional implementation of applicant’s data sharing n the general field of business management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 11 and 20, the claims are directed to the abstract idea of data sharing. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, data sharing (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to sharing data between first/second organizations based on data sharing policy, wherein data sharing is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “deploying”, “receiving”, “receiving”, “determining”, and “configuring” recite functions of the data sharing are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 11, and 20 appears to be to determine a data sharing policy (product/inventory event visibility) between two or more organizations (companies within a supply chain) in order to ‘capture’ and share supply chain event data based on the determined data sharing policy (rules, preferences, settings, logic, schema, etc.).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the organizations (who represent people) and additional limitations of generic computer elements: service (software per se), processor, memory/computer readable medium, and interfaces.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, interface, and a component.  These generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's data sharing in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) service (software per se), processor, memory/computer readable medium, and interfaces the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of deploying first/second service connector, receiving a selected visibility offering, receiving a selected visibility intent, determine a data sharing policy and configuring a first service connector to capture/provide data all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a service (software per se), processor, memory/computer readable medium, and interfaces nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic service (software per se), processor, memory/computer readable medium, and interfaces are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-11 and 13-19, the claims are directed to the abstract idea of data sharing and merely further limit the abstract idea claimed in independent claims 1, 11 and 20.  
Claims 2 and 12 further limit the abstract idea by limiting the data sharing policy to data indicative of an event associated with shipping an item (a more detailed abstract idea remains an abstract idea).  Claims 3 and 13 further limit the abstract idea by limiting the event to an item being received after being sent (a more detailed abstract idea remains an abstract idea).  Claims 4 and 14 further limit the abstract idea by limiting a connector/plugin associated with an ERP or WMS or TMS (a more detailed abstract idea remains an abstract idea).  Claims 5 and 15 further limit the abstract idea by limiting the connector/plugin to capture data via a barcode or RFID or BLE or UWB tag scanner (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limit the abstract idea by determining the data sharing policy in part based on matched visibility and intent between first/third organization (a more detailed abstract idea remains an abstract idea).  Claims 7 and 17 further limit the abstract idea by configure connector to provide data to a third connector (a more detailed abstract idea remains an abstract idea).  Claims 8 and 18 further limit the abstract idea by receiving at a user interface a selection of a subset set of different types of data that can be provided (a more detailed abstract idea remains an abstract idea).  Claims 9 and 19 further limit the abstract idea by selecting the different types of data that can be provided based on a profile (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits the abstract idea by including an inventory count in the data sharing policy (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware (e.g. “general purpose computing platform”, Specification: Line 3, Page 21).   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greider et al., U.S. Patent Publication No. 20100146047 in view of Barzallai et al., U.S. Patent Publication No. 20020029201 and further in view of Jain et al., U.S. Patent No. 11159517.

Regarding Claims 1, 11 and 20, Greider et al., discloses a system and method comprising:
Deploying, by a service, a first connector (software, API, pipe, loader, link, bridge, etc.; Paragraph 49; Figure 4B) to a first deployment network of a first organization and a second service connector to a second deployment network of a second organization (Figures 1, 3; Paragraphs 29, 30, 34-38, 41, 44, 47, 58);
Receiving, at the service, a selected visibility offering by the first organization (e.g. rule selection unit; Figure 1, 125a; Figure 2, Element 234; Paragraphs 34-38, 43, 53);
Receiving, at the service a selected visibility intent for the second organization (Figure 1, 125a; Figure 2, Element 234; Paragraphs 20, 26, 27, 34, 35, 47, 53);
Determining, by the service, a data sharing policy (rules, schema, logic, preferences, settings, etc.) based on the selected visibility offering of the first organization to the selected visibility intent of the second organization (Figure 3; Paragraphs 39, 42, 47, 56; Figures 5, 6); and
Configuring, by the service, the first service connector to capture data specified by the data sharing policy from the first deployment network and provide that data to the second service connector (Paragraphs 41, 44, 50, 57; Figure 3, Element 325; Figures 3, 5, 7).

Greider et al. does not disclose the phrase ‘matching’ as claimed.

Barzallai et al., from the same field of endeavor of supply chain inventory/product visibility, discloses a system and method comprising determining, by the service, a data sharing policy by ‘matching’ (compatible; Abstract; Paragraphs 11, 18-20) selected visibility offering of the first organization (Paragraph 75; Figure 3) to the selected (Paragraph 75; Figure 3) visibility intent of the second organization (Paragraphs 22, 23, 32, 37, 42; Claims 1, 21).

It would have been obvious to one skilled in the art that the system and method for determining/generating supply chain product/inventory data sharing policies between trading partners would have benefited from determining the data sharing policies based on matching selected data visibility offerings/intent (settings, preferences, schema, etc.) in view of the disclosure of	 Barzallai et al. (Barzallai et al: Paragraphs 10, 11, 18-20) , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the use of software (plugins, extensions, connectors, APIs, etc.) to connect two or more systems is old, very well-known and widely practiced Greider et al. does not disclose connectors/plugins as claimed.

Jain et al., from the same field of endeavor of connecting multiple organizations over a network for data sharing (e.g. authentication, access control), discloses a system and method comprising service connectors comprises plugin data configured to interface with devices of first and second (third, fourth, etc.) organizations respectively (Column 1, Lines 58-68; Column 2, Lines 1-58; Column 5, Lines 5-27; Column 16, Lines 58-68; Columns 17-19; Figures 4, 6).

It would have been obvious to one skilled in the art that the system and method as disclosed by Greider et al. would have benefited from utilizing any of a plurality of well-known mechanism for ‘connecting’ two or more organizations over a network including but not strictly limited to utilizing connectors comprising plugins in view of the disclosure of Jain et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2 and 12, Greider et al. discloses a system and method wherein the data sharing policy is indicative of an event associated with a particular item that was shipped from the second organization to the first organization (Paragraph 32).

Regarding Claims 3 and 13, Greider et al. discloses a system and method wherein the event comprises one of the particular item being received by the second organization OR the particular item being sent by the particular organization (Paragraph 32).

Regarding Claims 4 and 14, Greider et al. discloses a system and method wherein the first service connector captures data by the data sharing policy via a plugin (Paragraph 7, 8, 29, 40, 41, 48; Figure 3) associated with ONE of an ERP OR WMS OR TMS (Paragraphs 47-52; Figures 4A, 4B).

Regarding Claims 6 and 15, Greider et al. discloses a system and method wherein the service determines the data sharing policy based on selected visibility offering by the first organization and selected visibility intent by a third organization (e.g. trading community; Paragraphs 46-48, 53, 54; Figures 5, 6).

Greider et al. does not disclose the phrase ‘matching’ as claimed.

Barzallai et al., from the same field of endeavor of supply chain inventory/product visibility, discloses a system and method comprising determining, by the service, a data sharing policy by ‘matching’ (compatible; Abstract; Paragraphs 11, 18-20) selected visibility offering of the first organization (Paragraph 75; Figure 3) to the selected (Paragraph 75; Figure 3) visibility intent of a third organization (Paragraphs 22, 23, 32, 37, 42; Claims 1, 21).
Regarding Claims 7 and 17, Greider et al. discloses a system and method wherein the service configures the first service connector to provide data by the data sharing policy to the third service connected deployed to a third deployment network of the third organization (Paragraphs 41, 44, 50, 57; Figure 3, Element 325; Figures 3, 5, 7).

Regarding Claims 8 and 18, Greider et al. discloses a system and method wherein selected visibility offering comprises:  sending by the service to a user interface a set of different types of data that the service connector can provide (Figure 3, Element 315; Figure 2, Element 235a; Figures 5, 6; Paragraphs 34-40) and receiving at the service and from the user interface a selection of a subset of different types of data that the first service connector can provide (Figure 3, Element 315; Figure 2, Element 235a; Figures 5, 6; Paragraphs 34-40).

Regarding Claim 10, Greider et al. does not disclose that the shared data comprising an item identification as claimed.

Official notice is taken that item identification (e.g. providing an inventory count/stock levels for a particular item in a supply chain as part of a supply chain product/inventory visibility system) is one of the main purposes/focuses of such systems wherein providing inventory levels to upstream/downstream data partners enables inventory visibility to those trading partners that need it.  Support for this old and well-known fact can be found in at least the following references:  Padral et al., Access Control Policies for Traceability Information Systems (2014; Column 1, Last Paragraph, Page 561); Kerschbaum, U.S. Patent No. 9159046 (Column 3, Lines 24-35); and Atipamula et al., U.S. Patent Publication No. 20060020498 (Figure 7; Paragraph 52).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Greider et al. and Barzallai et al. would have benefited from sharing any of a plurality of well-known supply chain data including but not strictly limited to item identification for items/products in view of official notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Greider et al., U.S. Patent Publication No. 20100146047 in view of Barzallai et al., U.S. Patent Publication No. 20020029201 in view of Jain et al., U.S. Patent No. 11159517 as applied to the claim above and further in view of Padral et al., Access Control Policies for Traceability Information Systems (2014).

Regarding Claims 5 and 15, while capturing supply chain data via various ‘tag’ scanners is old, very well-known, convention al routine Greider et al. does not disclose a tag scanner as claimed.

Padral et al., from the same field of endeavor of generating data visibility policies for a supply chain product/inventory visibility system (Figure 1), discloses a system and method a service connector captures data specified by the data sharing policy via a plugin associated with at least one of barcode or RFID or BLE or UWB tag scanner (Column 1, Paragraphs 2, 3, Page 561).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Greider et al., Barzallai et al. and Jain et al. would have benefited from utilizing any of a plurality of well-known tag capture methods/techniques including but not strictly limited to one of barcode or RFID or BLE or UWB tag scanner in view of the disclosure of Padral et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greider et al., U.S. Patent Publication No. 20100146047 in view of Barzallai et al., U.S. Patent Publication No. 20020029201 in view of Jain et al., U.S. Patent No. 11159517 as applied to the claim above and further in view of Winkler, U.S. Patent No. 8639825.

Regarding Claims 9 and 19, Greider et al. does not disclose a profile as claimed.

Winkler, from the same field of providing supply chain product visibility/traceability via a data sharing service (e.g. EPCIS), discloses a system and method comprising selecting by the service/system different types of data that the first service connector can provide based on a profile associated with the first organization and on a profile associated with the second organization (Abstract; Column 4, Lines 5-15; Column 11, Lines 40-68; Column 12, Lines 1-17; Figure 6; Claim 1).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Greider et al., Barzallai et al. and Jain et al. would have benefited from selecting the different types of data that can be provided/shared based on an organizations profile in view of the disclosure of Winkler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bellini, U.S. Patent No. 5974395 discloses the well-known use of connectors, specifically APIs, to connect enterprises in a supply chain.
Sholtis, U.S. Patent No. 7392255 discloses the well-known use of connectors, specifically gateways, to connect enterprises in a supply chain.
Makhija et al., U.S. Patent No. 9015297 / U.S. Patent Publication No. 20080086564 / U.S. Patent Publication No. 20210132962 discloses the well-known use of connectors comprises plugins for connecting organizations in a supply chain (e.g. permissions-data sharing; Paragraphs 113-115, 118; Figure 6A).
Rose et al. 10798084, U.S. Patent No. discloses the well-known use of connectors in identity management systems, especially federated identity management systems (Paragraphs 12, 38, 44, 45).
Tannu et al., U.S. Patent No. 10986132, discloses the well-known use of connectors in federated identity management systems, including connectors data sharing policies (e.g. file permissions)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683